The Honorable Billy Joe Purdom State Representative HCR 66, Box 34 Yellville, Ar 72687
Dear Representative Purdom:
This is in response to your request for an opinion on the following questions:
     1.  May the collector's office correct an inaccurate mailing address for a tax-payer contained in a computer-generated property tax record if the correction is limited only to the mailing address?
While it is my opinion that correcting an address would, generally, be consistent with the collector's duty to mail tax statements1, several areas of concern must be mentioned.  The county quorum court has, presumably, designated a county officer to be responsible for the maintenance and operation of the computer and the preparation of the tax books, in accordance with A.C.A. 26-28-102.  If the collector is not the designated officer in this regard, it may be more appropriate for such designated officer to make the address correction, in the absence of clear legislative authority for the collector to perform this task.
A question might also arise with regard to the address correction itself.  Ark. Code Ann. 26-26-709 (Supp. 1989) states, for instance, in pertinent part that:
     [w]hen an instrument for the conveyance of real estate, save mortgages and deed of trust, is tendered to the county recorder for recording, that official shall obtain from the person tendering the instrument the name of the grantee and the address to which the grantee wants future tax statements mailed. [Emphasis added.]
A.C.A. 26-26-70(a) (Supp. 1989).
There must, therefore, be a determination that the proposed correction will accurately list the address to which tax statements are to be mailed.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
MARY B. STALLCUP Attorney General
MBS:arb
1 Ark. Code Ann. 26-35-705 (Supp. 1989) states: "No later than July 1 of each year, the sheriff or collector shall be required to mail statements of taxes due by any taxpayer."